Case 2:18-cr-00292-DWA Document 69 Filed 06/17/19 Page 1 of 14




               IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA


  UNITED STATES OF AMERICA

               vs.                       Criminal No. 18-292

         ROBERT BOWERS

                                 -----

 Transcript of Proceedings held on Wednesday, June 12, 2019,
 in the United States District Court, 700 Grant Street,
 Pittsburgh, PA 15219, before Honorable Donetta W. Ambrose,
 United States District Judge.

                                 -----

APPEARANCES:

  For the Government:       U.S. Attorney's Office
                            by Soo C. Song, Esq.


  For the Defendant:        Federal Public Defender's Office
                            by Michael J. Novara, Esq., and
                            Elisa A. Long, Esq.


  Court Reporter:           Noreen A. Re, RMR, CRR
                            700 Grant Street
                            Suite 5300
                            Pittsburgh, PA 15219




     Proceedings recorded by mechanical stenography;
transcript produced by computer-aided transcription.
     Case 2:18-cr-00292-DWA Document 69 Filed 06/17/19 Page 2 of 14

                                                                          2


 1                       P R O C E E D I N G S

 2                               -----

 3              THE COURT:    Good morning.

 4              MS. SONG:    Good morning.

 5              MR. NOVARA:   Good morning.

 6              MS. LONG:    Good morning.

 7              THE COURT:    There are several things that I wanted to

 8   impart to you this morning while considering the defense

 9   motion for corrective action.       And I know one of my clerks

10   indicated to me that Mr. Novara was going to file a reply by

11   Friday, and that's fine.      But I want to tell you all what I

12   think.

13              Having read the response and the motion, it appears

14   to me that there was no communication between the parties

15   before this motion was filed; is that correct?

16              MS. SONG:    That's correct.

17              MR. NOVARA:   That's correct.

18              THE COURT:    You know what?    I have a court reporter

19   in here.   Please say your name before you respond.         Okay?

20              MR. NOVARA:   Sure.   This is Michael Novara.

21              MS. SONG:    This is Soo Song.

22              THE COURT:    And, Mr. Novara, is it correct that there

23   was no reaching out to the government before the motion for

24   corrective action was filed?

25              MR. NOVARA:   That is correct, Your Honor.
     Case 2:18-cr-00292-DWA Document 69 Filed 06/17/19 Page 3 of 14

                                                                             3


 1              THE COURT:    Okay.   Well, I want to refer you all to

 2   our local Criminal Rule 16.      It's "Discovery and Inspection."

 3   And the relief sought by the Defendant in this case is

 4   discovery.    Local Criminal Rule 16-E obliges counsel to confer

 5   and attempt to resolve issues before a motion is filed with

 6   the Court.    So that has to be done in the future.

 7              The second thing I want to say is this.        This motion

 8   cannot be resolved without the defense sharing the ex parte

 9   filing with the government.      Because, obviously, you are on

10   two complete different pages here.       There has to be that

11   sharing.     And if there isn't, then there's no resolution.      The

12   submission will be stricken.

13              Thirdly, it also cannot be resolved without an

14   evidentiary hearing.     And I'm not really sure that you want to

15   do that, but it would have to be done.        There's no question

16   about that.

17              So these are the things that I wanted to say to you.

18   If either side has anything to say, I certainly will listen to

19   you now.     I will receive whatever comes from the defense this

20   weekend on Friday.      I hope that you would talk to each other.

21   I'm very disappointed that there was no contact before the

22   motion was filed.     Because I think maybe there could have been

23   a better understanding of at least the contention of what was

24   going on here.

25              MR. NOVARA:    Thank you, Judge.
     Case 2:18-cr-00292-DWA Document 69 Filed 06/17/19 Page 4 of 14

                                                                             4


 1               MS. SONG:    We would be willing to engage with the

 2   defense and await their contact with us, if that's what they

 3   intend to do.

 4               THE COURT:    Mr. Novara, something you wanted to say?

 5               MR. NOVARA:    Yes, Judge.    But, first, I think it's

 6   clear we would all like to have conferred prior to filing; and

 7   that's what we've been doing; and that's what we would like to

 8   do.     We didn't feel it was possible in this particular case

 9   because of the nature of what went on and that we thought it

10   needed to be presented and preserved before there was any

11   further action taken by the government or the FBI that would

12   somehow impact the proceeding here.

13               But as to your first point, Judge, this is really not

14   a discovery matter.       We have mentioned and asked for discovery

15   as a collateral remedy to perhaps fix the problem that is the

16   actual basis and the crux of the matter.

17               We don't necessarily care about the discovery.       This

18   is about inappropriate interference with our ability to access

19   witnesses.     It's not about 302s.      And what we set forth in the

20   motion clearly indicates that.

21               Now, I understand the government is throwing out some

22   what I perceive as distractions to avoid addressing the real

23   issue here.    But this is not discovery.      That local rule

24   doesn't apply.    That's why we didn't feel compelled to do

25   that.
     Case 2:18-cr-00292-DWA Document 69 Filed 06/17/19 Page 5 of 14

                                                                         5


 1             THE COURT:     Well, you certainly did ask for

 2   discovery.    You did.   I mean, there's no question about it.

 3   That's what you asked for in the order, the proposed order.

 4             MR. NOVARA:    Well, we have two proposed orders.

 5             THE COURT:     Right.

 6             MR. NOVARA:    And what we really want is the Court to

 7   announce and make clear that if there is any action and

 8   statements made that either directly through implication or

 9   had the result, as we now know it did, in a witness not

10   wanting to communicate with us, that that is improper and

11   should be fixed.

12             Now, the way of fixing it may be a public

13   announcement.    It may be a letter.     It may be something, but

14   we asked for the discovery just to make sure that the people

15   who would be potentially impacted by this would ultimately

16   learn of what the resolution is here.

17             And to be clear, when we asked for 302s, we're not

18   asking for the government's conversations or general

19   discussions with victims.      What we're asking for is a very

20   limited thing, which is we wanted conversations that took

21   place that actually addressed whether or not people should

22   talk to the defense.

23             And just so you know, Judge, we've already had a

24   number of conversations asking for communication between the

25   government and the witnesses; and they've made it clear that
     Case 2:18-cr-00292-DWA Document 69 Filed 06/17/19 Page 6 of 14

                                                                              6


 1   they would not give that to us.       So it's not like we're asking

 2   in a vacuum here and just out of the blue asking for this.

 3             MS. SONG:    Right.    And this is Soo.    And the defense

 4   has asked for the government's communications with the

 5   victims, which they are not entitled to.        It is not discovery.

 6   And we have said no.     And then this motion was filed seeking

 7   exactly the communications that we said we wouldn't disclose.

 8             MR. NOVARA:    No, we're not.     We're asking for a

 9   conversation that took place between the FBI and witnesses

10   about whether or not they should talk to us.         And we have more

11   than a good faith basis for knowing that there was this

12   conversation.

13             THE COURT:    But the government has no idea what

14   you're talking about, obviously, from their response.

15             MR. NOVARA:    Okay.    Well, let's talk about that.

16   Because it's not so obvious to me.       Noticeably, Judge, they

17   didn't ask for this information in their response.          Nor did

18   they dispute ever that it was factually correct.

19             What they specifically said is "The government has no

20   knowledge of the contents of the ex parte submission."           Yeah.

21   They don't know exactly what we submitted to the Court, but

22   they certainly know what it's all about.        And we basically

23   quoted everything in our motion, anyway.

24             And if they don't know which FBI agents talked to

25   witnesses and got them to at the last minute cancel a meeting
     Case 2:18-cr-00292-DWA Document 69 Filed 06/17/19 Page 7 of 14

                                                                              7


 1   with us, we have a lot bigger problems than the one that we're

 2   even presenting.

 3              THE COURT:    Well, I can't assume any of that.       I

 4   don't know that to be the fact.        And, as I said, I think that

 5   this cannot be resolved without sharing this particular ex

 6   parte communication and without an evidentiary hearing.

 7              MS. SONG:    This is Soo.    We unambiguously and

 8   unequivocally deny the factual basis of the misstatement,

 9   Michael.     There was no interference.     We absolutely deny that

10   that occurred.

11              MR. NOVARA:   Okay.   So you're denying that a witness

12   interpreted something that was said to them as advising

13   against meeting with us and then cancelled the meeting?

14              MS. SONG:    And how in the world are you going to get

15   into the head of all of these witnesses to discern what they

16   interpreted?     You know, what they said, why they said it.         I

17   mean, how in the world would you do that?

18              MR. NOVARA:   Well, that's a good question.

19              MS. SONG:    You know that the FBI exceeds the legal

20   obligations upon them in terms of what they advise victims

21   about whether they can talk to the defense.         You absolutely

22   know that.

23              MS. LONG:    And this is Elisa Long.     Can you tell us

24   what the advice is or that is given that seems to have been

25   misinterpreted?
     Case 2:18-cr-00292-DWA Document 69 Filed 06/17/19 Page 8 of 14

                                                                                8


 1              MS. SONG:    Absolutely not.    Those are private

 2   communications that are not subject to discovery between the

 3   victims and the FBI.      You are not entitled to that.      We exceed

 4   the legal standard through the FBI.

 5              THE COURT:    Well, look, I can't say this again or too

 6   many times.    This is not something that I can just speculate

 7   about.    This would require an evidentiary hearing.        It would

 8   require testimony.      And then I could resolve it.

 9              But the government has to know what the Defendant is

10   talking about.    Because it's very different for an agent to

11   say, "You don't have to talk to someone if you don't want to,

12   and I advise you not to talk to him."

13              MR. NOVARA:    That would be clearly improper; correct?

14              THE COURT:    Well, I think --

15              MS. SONG:    This is Soo.    It is permissible.       And I'm

16   not saying -- again, we're not representing -- we exceed what

17   the law requires.      The law makes clear that you can request

18   witnesses, practice discretion.        If asked, they can advise

19   about their absolute right not to talk to them.         They can make

20   a recommendation.      You cannot order, restrict or prevent

21   access.

22              MR. NOVARA:    They can't advise against it.      That is

23   just wrong.    That's not -- I mean, they can say you have a

24   right to talk; you have a right not to talk.         You know, these

25   are the considerations.      But they can't take that extra step,
     Case 2:18-cr-00292-DWA Document 69 Filed 06/17/19 Page 9 of 14

                                                                           9


 1   which we believe is clear in this case.        And we have a total

 2   disconnect on what the law requires, because that's just

 3   wrong.   What is it that they -- what is left after they say

 4   what you said?    "And if you talk to them, we'll lock you up?"

 5   I mean, what else --

 6               MS. SONG:    Oh, come on.   It's not necessary to engage

 7   in hyperbole.     I'm just telling you that the legal standard is

 8   clear, and we're not even close to it with how the FBI has

 9   conducted themselves with the witnesses.

10               THE COURT:    Well, again, I don't know exactly what is

11   involved.    And I would have to look at this.       But I think

12   there is a big difference between telling someone "You don't

13   have to talk to them" or "I advise you do not talk to them."

14               MR. NOVARA:    Exactly.

15               MS. SONG:    We agree, Judge.

16               MR. NOVARA:    Judge, can I ask you --

17               MS. SONG:    There is a difference in those

18   advisements.     The law is very clear.

19               THE COURT:    I'm sorry.    What did you say?

20               MR. NOVARA:    Say that again.

21               MS. SONG:    This is Soo.   I agree that qualitatively

22   those two statements would be different.        But the law permits

23   a wider berth.    I'm not saying -- I'm saying that the FBI is

24   not close to that.       But the cases are very clear about what

25   witnesses can be advised.
     Case 2:18-cr-00292-DWA Document 69 Filed 06/17/19 Page 10 of 14

                                                                             10


 1               THE COURT:     And you're saying that there are cases

 2   that clearly say it is fine for the FBI to advise people not

 3   to talk to defense counsel?

 4               MS. SONG:     No.   That's not exactly what I'm saying.

 5   We cite a lot of language in our brief for those cases that

 6   anticipate what is permissible.

 7               THE COURT:     Right.

 8               MS. SONG:     For witnesses to be counseled when they're

 9   asking whether I should talk to the other side.

10               THE COURT:     Yes.   And I would agree.   You did cite a

11   lot of cases, and none of them addressed what Mr. Novara is

12   talking about.     I think you're both talking about different

13   things.    I don't know if you want to talk to each other now.

14               I don't know if you -- actually, I have a meeting at

15   noon.     I don't know.    What's the best -- I'm telling you what

16   I think.     And nothing that has been said here today changes my

17   mind.     This information has to be shared with the government,

18   and I would have to have an evidentiary hearing.

19               MR. NOVARA:    Can I ask one question, Judge?         In terms

20   of the sharing with the government, would it be sufficient if

21   we shared a redacted version that only focused on the very

22   last communication?

23               THE COURT:     I think the whole thing is very

24   important, quite frankly.         I think the whole thing is very

25   important.     I don't want to get into it, in case you don't
     Case 2:18-cr-00292-DWA Document 69 Filed 06/17/19 Page 11 of 14

                                                                              11


 1   want to share it and in case I'm not using it and I'm striking

 2   it.   But I think the context of the whole thing is very

 3   important in terms of who initiated things.         I think it's very

 4   important.

 5              And, you know, the evidentiary hearing, as I said, do

 6   you really want to do that?        Something on the record.       I mean,

 7   I don't know if you really want to do it or not.          There would

 8   have to be an evidentiary hearing, because there's no way that

 9   I can make a decision without witnesses telling me what

10   actually happened from both sides.

11              MR. NOVARA:    Right.    Well, Judge, what I'd like is

12   I'd like to talk with the defense team.         It might be today.

13   You know, we'll be talking today.        And we can possibly

14   consider talking to the government.        But, you know, we'll

15   address this in some way.      This adds a few wrinkles to this.

16   We still hope to file a response by Friday, because --

17              THE COURT:    Oh, sure.    Nothing I have said here today

18   -- I don't want you to think that anything I have said will

19   preclude you from filing that.

20              MR. NOVARA:    We might even need an additional day or

21   so to consider this, now that we have this to consider.            I'm

22   sure the Court would be okay with it and the government.

23              Let me ask.    You obviously hit upon some issues,

24   Judge, about whether or not we want a public hearing.             Is

25   there a way that we could have a nonpublic hearing in this
     Case 2:18-cr-00292-DWA Document 69 Filed 06/17/19 Page 12 of 14

                                                                              12


 1   matter?

 2                THE COURT:    I don't think so.      I don't know of any

 3   way.   No.     I'm not comfortable with that at all.

 4                MR. NOVARA:    Okay.    All right.    Well, we will meet

 5   here on our side.        We'll be in contact with the government one

 6   way or the other about whether further communication is

 7   fruitful.      We will be filing something, hopefully by Friday,

 8   but it may take an additional day or two now that we have --

 9                THE COURT:    You can have the time.      Just let us know

10   when you're going to file it so we can know to be looking for

11   it.    Okay?

12                MR. NOVARA:    Sure.    Thank you.

13                THE COURT:    And if you need to get back with me, we

14   can do it by phone.        We can certainly do it.     You just let my

15   office know; and it can be arranged, for sure.

16                MS. LONG:    Your Honor, this is Elisa Long again.         The

17   issue, I'm sure you can appreciate, with the public hearing is

18   that it probably will only discourage further people from

19   talking or reaching out.

20                THE COURT:    Well, I don't know.     I don't know.   I

21   don't know.     But I'm telling you this case, as you all know,

22   has great public interest.          And I am just not comfortable with

23   having secret hearings.       I'm not comfortable with doing

24   anything in secret.        That's why I have a court reporter here

25   now for this phone conference, because I want it to be
     Case 2:18-cr-00292-DWA Document 69 Filed 06/17/19 Page 13 of 14

                                                                            13


 1   preserved.    I want everything we do to be preserved.

 2              MR. NOVARA:    Thank you.

 3              THE COURT:    Okay.   All right.    I'll wait to hear from

 4   you.

 5              MS. SONG:    On behalf of the government, we'll await

 6   communication from the defense.

 7              THE COURT:    Is there anything else, Miss Song, for

 8   the government?     Or are you okay with what's going on here?

 9              MS. SONG:    Just, you know, to emphasize what

10   Miss Long said is that certainly all of these victims and

11   witnesses have a statutory right to privacy.         Those are the

12   issues that the defense has put squarely at issue.          We await

13   their communication.

14              THE COURT:    Okay.   All right.    And I'll wait to hear

15   from all of you, and I'll wait for your response.

16              MS. SONG:    Think, Judge.

17              MS. LONG:    Thank you, Judge.

18              THE COURT:    Okay.   Thank you all.    Bye.

19                               -----

20              (Whereupon, the above-captioned matter was

21   concluded.)

22                               -----

23

24

25
     Case 2:18-cr-00292-DWA Document 69 Filed 06/17/19 Page 14 of 14

                                                                       14


 1

 2                      C E R T I F I C A T E

 3                I, NOREEN A. RE, RMR, CRR, certify that the
     foregoing is a correct transcript from the record of
 4   proceedings in the above-entitled case.

 5

 6   S\ Noreen A. Re                           June 14, 2019
     NOREEN A. RE, RMR, CRR                Date of Certification
 7   Official Court Reporter

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
